 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer for jurisdictional purposesSiemons Mailing Service,122NLRB 81 "In these circumstances the relevant criterion in deter-mining the Board's jurisdiction isthe combined operations of allthe Employers" in the multiemployer associationBelleville Employ-ing Printers, 122NLRB 1019Accordingly, the parties are advised, pursuant to Section 102 103of the Board's Rules and Regulations, Series 8, as follows1Although the facts as to the Board's legal jurisdiction are con-troverted, there have been submitted sufficient facts to enable theBoard to advise the parties with respect to whether it would assertjurisdiction2The Board would assert jurisdiction over labor disputes involv-mg those Respondents who are in commerce or whose operationsaffect commerce and whose annual gross volume of business is $500,-000 or more3The Board would assert jurisdiction over labor disputes involv-ing a multiemployer association or individual members thereof, ifthe total annual volume of gross business of all the members amountedto $500,000 or more and legal jurisdiction existed over the associationof one or more members thereofMiddletownLumber Company,PetitionerandLocal1477,UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO.'Case No 9-RM-023 January 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Theodore K High, hearingofficerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2 The labor organizations involved claim to represent certain em-ployees of the Employer 23A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act1Herein called Local 1477z At the hearing,Middletown Lumber Company Independent Union and Ohio ValleyDistrict Council, United Brotherhood of Carpenters and Joiners of America,AFL-CIO,126 NLRB No, 28 MIDDLETOWN LUMBER COMPANY171The Employer seeks an election among its production and main-tenance employees consisting of yard laborers, truckdrivers, and mill-workers to determine which of the labor organizations involved herein,if any, is the representative of its employees.District Council as-serts that a contract between it and the Employer, executed on July9, 1958, and effective until June 1, 1960, is a bar to the petition.The contract urged as a bar recognizes the District Council as theexclusive bargaining representative of all the Employer's "carpen-ters," and the contract defines "carpenters" as "all employees of theEmployer coming within the jurisdiction of the United Brotherhoodof Carpenters and Joiners of America."The Employer, operator of a mill and lumberyard, contends,interalia,that the contract is not a bar because it covers only carpentersemployed by the Employer on outside construction projects to theexclusion of the employees in the requested unit.The contract con-tains wage rates only for journeyman and apprentice carpenters andpiledrivers.The Employer hires only carpenters for work on outsideconstruction jobs.Although the contract has been in existence formore than a year it has never been applied to yard and mill employees.The employees at the mill and lumberyard do not work on outsideprojects.We find that the contract does not encompass the employeessought in the petition.Accordingly, it is not a bar to the proceeding.34.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act 4All production and maintenance employees at the Employer's Mid-dletown, Ohio, plant, including yard laborers, millworkers, and truck-drivers, but excluding office clerical employees, salesmen, janitors,professional employees, guards, and supervisors as defined in the Act .5[Text of Direction of Election omitted from publication.]herein calledDistrictCouncil, werepermitted to interveneon the basis of a representa-tive and contract interestrespectivelyEach denied that the otheris a labor organiza-tion.The recordshows thateach existsfor the purposeof bargainingon behalf of itsmembers with employersregarding wages, hours, and conditionsof employment,we findthat each intervenor is a labor organization within themeaning ofthe Act.Wyman-Gordon Company,Ingal8-Shepard Division,117 NLRB 75. After thehearing,Local 1477and DistrictCouncil moved to strike the Employer's brief asuntimely filed.We denythismotionas the briefwas receivedby the Board within thetime prescribed at thehearingIn the briefthe Employerpoints outthat the District Council's contract con-tains a union-securityclause andrequests the Board to determinewhether thecontractingunion was in compliancewith formerSection 9(f), (g), and(h) of the Act, presumablyso as to entitlethe contract to operate as a barWeare administratively satisfied thatboth Local 1477 and DistrictCouncil were in compliancewith the filingrequirements ofthe Act withinthe 12-month period precedingthe execution of the contract.However,for reasons stated hereinafter,we find thecontract not tobe a bar.3Cf.Appalachian Shale ProductsCo, 121 NLRB 1160, 1164.4 The unit finding conforms to a stipulationof the parties.s The parties agreed toexclude FredGausman, a janitor, andthe followingemployeeswho work in the office : C.A.Mangold,Walter Schneider,Walter Henz,HerbertDalrymple,Ronald Velde, S. H. Blood, Sandy Svarda, MargeWhitt, andKay Freeze.Accordingly, they are excluded from the unit.